Citation Nr: 1633303	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-21 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than October 18, 2010 for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.   


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for PTSD in a January 2003 decision; the Veteran initiated, but did not perfect, an appeal with respect to that claim.

2.  The RO declined to reopen the Veteran's claim for service connection for PTSD in a September 2005 decision; the Veteran did not appeal that decision and new and material evidence was not received within one year of that decision.

3.  The July 2010 correspondence from the Veteran's representative to the RO cannot be reasonably construed as a claim, informal or formal, to reopen the previously denied claim for service connection for PTSD.

4.  The Veteran filed a claim to reopen the previously denied claim for service connection for PTSD on October 18, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to October 18, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD) have not been met. 38 U.S.C.A. § 5110(a), 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r), the effective date of an award based on new and material evidence (other than service department records) received after the final disallowance of a claim, is the date of receipt of the new claim or the date entitlement arose, whichever is later. However, an exception to this general rule is found at 38 C.F.R. § 3.156(c).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions. Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r). Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155.

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's claim for service connection for PTSD was denied by the RO in a January 2003 rating decision because the Veteran did not have a confirmed stressor or service in combat.  In March 2005, the RO issued a statement of the case (SOC).  The Veteran did not submit a timely substantive appeal.  The Board notes that the claims file includes a June 29, 2005 VA Report of Contact form (VA Form 119), which notes that the Veteran's attorney at that time was requesting the status of the Veteran's claim and informed the RO that he had not received the SOC which VA had mailed on March 18, 2005.  When the RO informed the attorney that the SOC had been mailed to the correct addresses and that VA had not received it as returned or undeliverable, the attorney indicated that it was his intention to file a claim to reopen the previously denied claim of entitlement to service connection for PTSD.  The Board finds that the January 2003 rating decision was a final decision as the evidence of record reflects that the SOC was mailed to the correct addresses of both the Veteran and the attorney, and a timely substantive appeal was not filed.  

In a September 2005 rating decision, the RO denied reopening the Veteran's claim.  The Veteran did not file a notice of disagreement to the September 2005 denial and new and material evidence was not received within one year of the notification of that decision.  

There is no record in the claims file received by the AOJ between September 2005 and October 18, 2010 which can be reasonably construed to indicate that the Veteran wanted to reopen his previously denied claim for PTSD.

The claims file includes correspondence from the Steuben County Veterans Service Agency to The American Legion which is date stamped as being received by The American Legion on July 29, 2010.  The back side of the document includes a stamp by the Buffalo NY VARO dated July 29, 2010.  The correspondence stated that a 21-22 and a 21-4138 are being submitted.  It also stated that the benefit claimed is a new claim for compensation.  It is noted as follows: "Informal claim for service connected disability benefits.  Veteran is currently on NSC Pension."  

In the upper corner of the representative's correspondence it is noted that the correspondence being faxed is page 1 of 1 page.  Thus, it appears that only the correspondence, and not the accompanying documents were faxed.

On October 18, 2010, the RO received a typed statement of the actions of the 174th Aviation Company from January 1, 1969 to April 30, 1969, copies of medical treatment records, and a VA Form 21-4138 from the Veteran's representative.

In the VA Form 21-4138, the Veteran's representative stated that the Veteran had a February 2004 VA examination for PTSD and that there was "no evidence that this claim was ever developed any further or acted upon.  Unless there is evidence to the contrary this claim and still considered open and the Veteran requests that it be adjudicated as such."  

Despite the representative's contention, as discussed above, the claims file does include RO action both in March 2005 and September 2005.  Moreover, the February  2004 VA examination was for nonservice-connected purposes, which was granted by the RO in an August 2004 rating decision. 

In a March 2011 rating decision, the RO granted service connection for PTSD, effective from October 18, 2010, the date that VA received the Veteran's claim to reopen the previously denied claim for service connection for PTSD.  

In April 2011, the Veteran filed a notice of disagreement with the effective date for the grant of service connection.  He contended that there had been clear and unmistakable error (CUE) in a prior rating decision.  Essentially, the Veteran argued that his effective date should be July 29, 2010, the date he contends that the RO received an informal claim, or it should be in 2003, when he filed his original claim for service connection.  He contended that he had a diagnosis of PTSD at the time of a 2004 VA examination, and that the RO failed in its duty to assist by not providing the examiner with a complete copy of his claims file. (The Board notes that the Veteran's claim was not previously denied because he did not have a confirmed diagnosis of PTSD but rather because he did not have a confirmed stressor.)

In May 2011, the RO issued an SOC to the March 2011 rating decision finding that an effective date earlier than October 18, 2010 was not warranted, and notified the Veteran that it would handle the issue of CUE in a separate rating decision.

In a September 2012  rating decision, RO found that there was not CUE in the January 2003 rating decision.   The Veteran did not appeal the decision and it became final.  

In the case of a claim to reopen a previously denied claim, the effective date for the grant of service connection will be the date of receipt of the petition to reopen or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).  Thus, the Veteran is not entitled to an effective date prior to October 18, 2010, the date of receipt of the petition to reopen the claim. 

There is no provision in VA regulations which allows for an effective date based on the date of the occurrence of the underlying incident which later forms the basis for a disability.  Thus, although the Veteran's stressor (fear of hostile enemy) occurred in service, and even if he may have experienced some symptoms in service, he is not entitled to an effective date for any period while he was in service, or prior to when he filed the claim which formed the basis for the grant. (He also did not file a claim within one year of separation.)  

The Veteran's claim for service connection for PTSD was eventually granted under a change to the regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f) relaxed the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  However, the Veteran still must file a claim.

With regard to effective dates, if a claim is reviewed within one year from the effective date of a liberalizing law on a VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).  The amendments to 38 C.F.R. § 3.304(f)(3), however, are not to be considered a liberalizing law under 38 C.F.R. § 3.114.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843-01, 39851 (July 13, 2010).   

The Veteran's representative has stated that the Veteran submitted an informal claim which was received by VA on July 29, 2010 and date stamped by VA on that sheet (See August 2011 VA Form 21-4138.)  

The Board finds that the correspondence dated July 29, 2010 cannot be accepted as an informal claim.  Under 38 C.F.R. § 3.155(a), an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999. 

The July 2010 correspondence did not state for which disability the Veteran intended to file a claim to reopen.  Notably, the correspondence did not state that the Veteran was filing a claim to reopen a previously denied claim, but instead the box checked was for a "new" claim (e.g. a "claim for an increase, new disability, and/or other benefit after the Original claim is filed") as opposed to a "reopened claim: Any application for benefits after a final disallowance of an earlier claim").

Simply, the correspondence did not identify for the RO the benefit which the Veteran sought.  Moreover, at the time of the July 2010 correspondence, the Veteran had been previously denied service connection for four disabilities (hematuria, a mass on the chest wall, peripheral neuropathy, and PTSD).  Thus, even if the RO considered the correspondence an intent to file a claim to reopen, the RO was not put on notice that the Veteran intended to file a claim to reopen the previously denied claim for service connection for PTSD.  This is further supported by the fact that even though the Veteran had previously denied service connection for four disabilities, he subsequently only filed a claim for one of the four disabilities. 

In addition, the July 29, 2010 correspondence stated that a VA Form 21-22 was submitted; however, the VA Form 21-22 associated with the claims file reflects that it was received by VA on October 18, 2010 and "acknowledged" by VA on October 22, 2010.  Under 38 C.F.R. § 3.155 (b), a "communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written." 

In sum, it appears that the Veteran intended to submit a claim and a VA Form 21-22 with the RO in July 2010; however, only the first page of the fax (i.e. the coversheet correspondence) was transmitted to VA.  The RO did not actually receive the VA Form 21-22 and other documents until October 18, 2010.  

The evidence does not support a finding that an effective date earlier than October 18, 2010 is warranted.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to an effective date earlier than October 18, 2010 for the award of service connection for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


